DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s cancelation of claims 1-7 is acknowledged by the Examiner. 
	Applicant’s addition of new claims 8-21 is acknowledged by the Examiner. 
	Currently claims 8-21 are pending in the application. 
Response to Arguments
Applicant’s arguments, see remarks, filed 03/21/2022, with respect to the previous objections and rejections made in the previous action have been fully considered and are persuasive due to Applicant’s cancelation of the previous problem claims 1-7.  The previous drawing objections, rejections under 35 U.S.C. 101, and the rejections under 35 U.S.C. 103 of the drawings and claims 1-7 has been withdrawn. 
Applicant's arguments filed 03/21/2022 with respect to the newly added claims of 8-21 have been fully considered but they are not persuasive.  
Applicant argues that DiAngelo, Triolo, and Bastow do not teach or suggest, at least linear actuator operatively associating the heel portion and the brace in such a way that each linear actuator urges the heel portion from the brace, thus preventing foot drop during a swing phase of a gait. Examiner respectfully disagrees. DiAngelo discloses a similar system (100) to Applicant’s own claimed invention comprising a foot plate (150), a brace (110), and at least (one is assumed) linear actuator (130) which exerts a force (distractive force (a force applied to a body part to separate joint surfaces and thus a force from the brace onto the heel portion)) and is engaged between the heel portion (150) and the brace (110) in a similar fashion and location to Applicant’s own claimed invention. Therefore DiAngelo is construed to meet the claimed limitations as will be discussed below. 
Claim Objections
Claims 9-10, 12-13, and 16-17 are objected to because of the following informalities:   
Claims 9 and 10 recite the limitation “the linear actuator”. These limitations while not considered to be unclear, should be amended to recite “the at least (whatever number of linear actuators Applicant intends to claim) linear actuator”.  
Claims 12 and 13 recite the limitation “each linear actuator”. These limitations while not considered to be unclear, should be amended to recite “the at least (whatever number of linear actuators Applicant intends to claim) linear actuator”.
Claim 16 recites the limitation “the rack comprise a piston portion”. The comprise in this limitation should be amended to recite “comprises”. 
Claim 17 recites the limitation “the swing phrase”. This limitation should be amended to recite “swing phase”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “at least linear actuator” in line 7 of the claim. This limitation is considered to be unclear due to the fact that it is unclear as to what the limitation at least is modifying, (i.e. at least one, two, three, four linear actuators). For the purpose of examination, Examiner will interpret this limitation as “at least one linear actuator”.
Claim 11 recites the limitation “wherein the supporting surface under the weight of the wearer moves the forefoot portion to a flat position”. This limitation is considered to be unclear due to the fact that not all surfaces in which a user stands on are always level or “flat”. Thus, it is unclear as to how the supporting surface under the weight of the wearer moves the forefoot portion to a flat position. For the purpose of examination, Examiner will interpret this limitation as best understood.
Claim 15 recites the limitation “wherein the rack and pinion combination comprise a rack comprises a geared portion”. This limitation is considered to be unclear due to the fact that a rack and pinion combination inherently comprises a rack, thus the second recitation of “a rack” is unclear as to if the rack and pinion combination comprises a second rack or if this is the same rack as presented in the combination. For the purpose of examination, Examiner will interpret the second recitation of a rack as being the same rack presented in the combination. Secondly, the claim should be rewritten to be grammatically correct i.e. “wherein the rack of the rack and pinion combination, comprises a geared portion”. 
Claim 18 recites the limitation of “wherein a clockwise rotation of the pinion tends to cause the upward lift during the swing phrase”. This limitation is considered to be unclear due to the fact that a clockwise rotation of the pinion is only experienced by one of the pinions, the second pinion experiences a counterclockwise rotation (as evidenced by the annotated figures below). Therefore, it is unclear as to how only a clockwise rotation tends to cause the upward lift during the swing phase when clearly a clockwise and counterclockwise rotation each cause the upward lift. For the purpose of examination, Examiner will interpret this limitation as “a rotation of the pinion causes the upward lift”.

    PNG
    media_image1.png
    250
    317
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    443
    media_image2.png
    Greyscale

Claims 9-10, and 12-14, 16-17, and 19-21 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-21 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 9 recites the limitation “a weight of a wearer” without reciting configured/adapted to language to modify the limitation of “a weight of a wearer” and thus, positively recites a portion of the human body.
Claim 11 recites the limitation “the weight of the wearer” without reciting configured/adapted to language to modify the limitation of “the weight of the wearer” and thus, positively recites a portion of the human body. 
In order to overcome the rejection under 35 U.S.C. 101, Applicant is advised to either cancel the offending limitation, or recite configured to/adapted to language.
Claims 10, and 12-21 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiAngelo et al. (US 2021/0259871 A1) (hereinafter DiAngelo).
In regards to claim 8, DiAngelo discloses a system (100; see [0030]; see figure 1) for prevention of foot dropping (see figure 14a that 150 of 100 supports the user’s heel and forefoot, therefore 100 is considered to prevent foot dropping) comprising: 
a foot plate (150; see [0030]; see figure 1), the foot plate (150) comprising a forefoot portion (forward portion of 150; see figure 14a) adapted for adjacent placement of toes (see figure 14a), and a heel portion (rear portion of 150; see figure 14a) adapted for adjacent placement of a heel (see figure 14a); 
a brace (110; see [0030]; see figure 1) adapted for being fixed to a lower leg associated with the toes and heel (see figure 14a); and 
at least linear actuator (see 112b interpretation above; 130; see [0030]; see figure 1) operatively associating the heel portion (rear portion of 150) and the brace (110) in such a way that each linear actuator (130) urges the heel portion (rear portion of 150) away from the brace (110; see [0030] in reference to 130 providing a distractive force; see figure 14a that 130 is attached similarly to Applicant’s own invention to the brace and heel portions, thus 130 provides a force onto the heel portion which urges the rear portion of 150 away from 110), thus preventing foot drop during a swing phase of a gait (see [0058] in reference to offloading forces in stance and gait, thus the distractive force, applied in a similar way and location to Applicant’s own invention is construed to prevent foot drop during gait phases including swing phase).
In regards to claim 9, DiAngelo discloses the invention as discussed above. 
DiAngelo further discloses wherein the linear actuator (130) is configured so that the heel portion (rear portion of 150) against a supporting surface (surface in which user is walking on) and under a weight of a wearer of the foot plate (150) moves the heel portion (rear portion of 150) toward the brace (110; 130 being a shock/pneumatic device, exerts a predetermined distractive force, thus this force can be overcome by the foot plate coming into contact with an immovable object (such as the floor) thus when 150 comes into contact with the floor 130 compresses and 150 moves towards 110).
In regards to claim 10, DiAngelo discloses the invention as discussed above. 
DiAngelo further discloses wherein the linear actuator (130) is so dimensioned and so located (see figure 14a that 130 is dimensioned and located similar to Applicant’s own invention) that it tends to cause an upward lift of the forefoot portion (forward portion of 150) relative to the heel portion (rear portion of 150) during the swing phase (see figure 14a that 130 is dimensioned, located, and applies a force onto a similar location as Applicant’s claimed invention, therefore 130 is construed to cause an upward lift of the forefoot portion relative to the heel portion during swing phase).
In regards to claim 11, DiAngelo discloses the invention as discussed above. 
DiAngelo further discloses wherein the supporting surface (surface under the user’s foot) under the weight of the wearer moves the forefoot portion (forward portion of 150) to a flat position (see figure 14a that 150 on a construed supporting surface is in a flat position).
In regards to claim 12, DiAngelo discloses the invention as discussed above. 
DiAngelo further discloses wherein each linear actuator (130) comprising a gas charged shock urging (see [0043] in reference to 130 being formed of pneumatic cylinders, pneumatic cylinders being gas charged shocks) the heel portion (rear portion of 150) away from the brace (110; see figure 14a that 130 is attached similarly to Applicant’s own invention to the brace and heel portions, thus 130 provides a force onto the heel portion which urges the rear portion of 150 away from 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiAngelo et al. (US 2021/0259871 A1) (hereinafter DiAngelo) in view of Triolo et al. (US 2014/0358053 A1).
In regards to claim 13, DiAngelo discloses the invention as discussed above. 
DiAngelo does not disclose wherein each linear actuator comprising a rack and pinion combination. 
However, Triolo teaches an analogous orthotic device for distributing forces across a user’s joint (10; see [0051]; see figure 1) comprising an analogous linear actuator (40; see [0072]; see figure 7a) wherein the linear actuator comprises a gas charged shock (47; see [0073]; see figure 7a) wherein each linear actuator (40) comprising a rack (45; see [0073]; see figure 7a) and pinion (44; see [0073]; see figure 7a) combination for the purpose of converting the rotary motion of the flexion and extension of the user's joint to linear motion (see [0072]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear actuators as disclosed by DiAngelo to have included the rack and pinion combination as taught by Triolo in order to have provided an improved linear actuator that would add the benefit of converting the rotary motion of the flexion and extension of the user's joint to linear motion (see [0072]) thereby allowing the linear forces exerted by the linear actuator to influence the rotatory movements of the user’s joint, as well as allowing the rotatory forces of the user’s joint to be translated into linear forces of the linear actuator allowing the pneumatic portion of the linear actuator to assist in a user’s joint movements.
In regards to claim 14, DiAngelo as now modified by Triolo discloses the invention as discussed above.
DiAngelo as now modified by Triolo further discloses wherein the rack and pinion combination (44 and 45 of Triolo) comprise a pinion (44 of Triolo) rotatably coupled to the heel portion (rear portion of 150 of DiAngelo; see figure 7a of Triolo that 44 is coupled to the lower portion of the linear actuator; see DiAngelo figure 14a that the lower portion of the linear actuator is coupled to a raised wall portion of the heel portion of 150; therefore as now combined DiAngelo as now modified by Triolo discloses a pinion rotatably coupled to the lower end of the linear actuator and therefore coupled to the heel portion).
In regards to claim 15, DiAngelo as now modified by Triolo discloses the invention as discussed above.
DiAngelo as now modified by Triolo further discloses wherein the pinion (44 or Triolo) is so dimensioned and so located that it tends to cause an upward lift of the forefoot portion (forward portion of 150 of DiAngelo) relative to the heel portion (rear portion of 150 of DiAngelo) during the swing phase (see figure 14a of DiAngelo that 130 is dimensioned, located, and applies a force onto a similar location as Applicant’s claimed invention, therefore 130 is construed to cause an upward lift of the forefoot portion relative to the heel portion during swing phase; thus as now combined DiAngelo as now modified by Triolo to include a rack and pinion combination on the linear actuator comprises a pinion which is dimensioned and located to cause an upward lift of the forefoot portion relative to the heel portion during swing phase).
In regards to claim 16, DiAngelo as now modified by Triolo discloses the invention as discussed above.
DiAngelo as now modified by Triolo further discloses wherein the rack and pinion combination (44 and 45 of Triolo) comprise a rack (45 of Triolo) comprises a geared portion (teeth of 45; see Triolo figure 7a) engaging the pinion (44 of Triolo), and the rack (45 of Triolo) comprise a piston portion (piston; see Trilo figure 7a) engaging the gas charged shock (47 of Triolo; thus as now combined DiAngelo as now modified by Triolo to include the rack and pinion combination (44 and 45 of Triolo) onto the linear actuator (130 of DiAngelo) discloses the rack comprising a piston portion engaging the gas charged shock 130 of DiAngelo).
In regards to claim 17, DiAngelo as now modified by Triolo discloses the invention as discussed above.
DiAngelo as now modified by Triolo further discloses wherein a clockwise rotation (see 112b interpretation above) of the pinion (see Triolo annotated figure 7a below) tends to cause the upward lift during the swing phrase (see DiAngelo figure 14a and Triolo figure 7a below).

    PNG
    media_image3.png
    445
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    610
    551
    media_image4.png
    Greyscale

	In regards to claim 18, DiAngelo as now modified by Triolo discloses the invention as discussed above. 
	DiAngelo further discloses a heel wall (154a; see [0053]; see figure 9a) extending from a periphery of the heel portion (rear portion of 150; see figure 9a and 14a).
In regards to claim 19, DiAngelo as now modified by Triolo discloses the invention as discussed above. 
	DiAngelo as now modified by Triolo further discloses wherein the pinion (44 of Triolo) is attached to the heel wall (154a of DiAngelo; see DiAngelo figure 14a that the lower portion of 130 is attached to the heel wall; see Triolo figure 7a that 44 is attached to the lower portion of the analogous linear actuator 40, and thus as now combined 44 of Triolo would be positioned similarly on the lower portion of 130 of DiAngelo; therefore 44 of Triolo would be attached to 154a of DiAngelo).
In regards to claim 20, DiAngelo as now modified by Triolo discloses the invention as discussed above. 
	DiAngelo further discloses wherein the gas charged shock (130) is attached to the brace (110; see figure 14a), the gas charged shock (130) having a compensation chamber (131; see [0042]; see figure 6a) that slidably receives said piston portion (see figure 14a below).

    PNG
    media_image5.png
    368
    390
    media_image5.png
    Greyscale

In regards to claim 21, DiAngelo as now modified by Triolo discloses the invention as discussed above. 
	DiAngelo further discloses further comprising one or more straps (121; see [0039]; see figure 3) configured to fix the brace (110) to said lower leg (see [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bastow (US 5,215,508) discloses an analogous system (device as seen in figure 1; see [Col 5 ln 40-55]; see figure 1) comprising a foot plate (1; see [Col 5 ln 40-55]; see figure 1), a brace (13; see [Col 7 ln 1-22]; see figure 1), at least one linear actuator (6 and 7; see [Col 6 ln 23-28]; see figure 1) operatively associating the heel portion (heel portion of 1) and the brace (13; see figure 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786